—In a proceeding, inter alia, to validate petitions designating the petitioner as a candidate in the Democratic Party primary election to be held on September 12, 1978, for the party office of State Committeeman (Female) from the 39th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 18, 1978, which, inter alia, (1) denied the petition for lack of jurisdiction and (2) directed the Board of Elections to remove the petitioner’s name from the appropriate ballot. Judgment affirmed, without costs or disbursements. The order to show cause and supporting papers which commenced the instant proceeding provided, inter alia, for service upon each of the respondent-objectors by (1) affixing the order to show cause and supporting papers to the outer door of the residence of each of the objectors and (2) mailing the said papers to the objectors, both to be done on or before August 10, 1978. Petitioner mailed the papers to each objector on August 10, 1978. However, instead of affixing the relevant papers to the outer door of each of the objector’s residence, as required by the terms of the order to show cause, petitioner had the papers placed in the mail box. The mode of service provided for in the order to show cause was jurisdictional in nature, and must be complied with (see former Election Law, § 335). Accordingly, the judgment denying the petition for lack of jurisdiction must be affirmed (see Matter of Bruno v Ackerson, 51 AD2d 1051, affd 39 NY2d 718). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.